Citation Nr: 1431862	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 2008, for a grant of an increased rating of a 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

2.  Entitlement to an effective date earlier than October 30, 2008, for the grant of a separate 10 percent rating for left sciatica (claimed as lateral buttock condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a July 2012 travel Board hearing.  A copy of the transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for a bilateral hip disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From September 2, 2003, to November 6, 2007, the Veteran's lumbar spine disability was manifested by complaints of pain with functional impairment comparable to moderate limitation of motion; and were not manifested by complaints of pain with functional impairment comparable to severe limitation of motion, or forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2.  Beginning on November 7, 2007, the Veteran's lumbar spine disability was manifested by functional forward flexion of the thoracolumbar spine of 30 degrees or less.

3.  The evidence of record shows that the Veteran's lumbar spine disability led to an associated objective neurologic abnormality, manifested by left sciatica, at the time of the Veteran's original claim on September 2, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a lumbar spine disability for the period from September 2, 2003 through November 6, 2007, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.7 , 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. §§ 4.7 , 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from September 26, 2003).

2.  The criteria for a rating of 40 percent for a lumbar spine disability for the period from November 7, 2007, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.7 , 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. §§ 4.7 , 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from September 26, 2003).

3.  An earlier effective date of September 2, 2003, for the Veteran's service connected left sciatica, at a 10 percent evaluation, is warranted.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini, at 119.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify with multiple letters, including an October 2003 letter.  Furthermore, for effective date claims where a claim for service connection or a higher disability rating has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist. VA obtained all relevant records identified by the Veteran.  Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the Veteran's claim.  The Board is also unaware of any such evidence.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Effective Date for Degenerative Disc Disease of the Lumbar Spine

These effective date claims deal with the question of increased rating claims.  Except as otherwise provided, the effective date of the award of an evaluation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date; otherwise, the effective date will be the date of VA receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

The Board notes that the Veteran was originally awarded service connection for degenerative disc disease with a 20 percent evaluation, effective September 2, 2003, in a May 2008 rating decision by the RO.  New medical evidence was received within one year of this decision, and as a result the RO issued a subsequent September 2008 rating decision continuing the 20 percent evaluation.  Again, the Veteran submitted medical evidence within one year of this decision, and as a result the RO issued the September 2009 rating decision now on appeal.  This decision increased the evaluation for degenerative disc disease to 40 percent effective October 30, 2008, and granted a separate 10 percent evaluation for left sciatica, also effective October 30, 2008.  Under the provisions of 38 C.F.R. § 3.156(b) regarding new and material evidence submitted prior to the expiration of the appeal period and 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1, directing evaluation of any associated objective neurological abnormalities separately under the appropriate diagnostic code, the Board finds that the period under appeal for both issues dates back to the original date of service connection for the Veteran's degenerative disc disease, September 2, 2003.  

The Board emphasizes, however, that the Veteran has expressed satisfaction with the current disability ratings assigned, and is seeking only to have the effective dates for the current ratings made earlier.  The Veteran has specifically claimed that a 40 percent evaluation is warranted for the entirety of the period on appeal, from September 2, 2003.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  As the lumbar spine disability appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).
The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

The diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71 , Diagnostic Codes 5237, 5238, 5243).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  VA may apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change, but must apply both criteria to the period after the effective date of the regulatory change and determine which is more favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000); Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003).

In the decision below, the Board addresses the Veteran's claim for an initial increased disability rating under both the old and new criteria in the rating schedule. Thus, there is no prejudice to the Veteran when the Board applies the regulatory revisions in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

Under Diagnostic Code (DC) 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 or 20 percent evaluation may be assigned under the criteria of DC 5003.  However, here the Veteran's disability is compensable under the applicable diagnostic codes and an evaluation under DC 5003 would not result in a higher initial evaluation.  As a result, DC 5003 is not applicable and will not be further discussed.

DC 5292 was effective before September 26, 2003 and evaluates the severity of limitation of lumbar spine motion.  It provides a 10 percent evaluation for slight limitation of lumbar spine motion, a 20 percent evaluation for moderate limitation of motion and a 40 percent evaluation for severe limitation of motion.

DC 5293 was effective before September 26, 2003, for intervertebral disc syndrome.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

As discussed, the diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71 , Diagnostic Codes 5237, 5238, 5243).  Under these relevant provisions, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Criteria for a 30 percent evaluation are specific to the cervical spine, and as the Veteran does not have a cervical spine disability, these criteria are inapplicable.  A 20 percent evaluation is warranted where: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes.   Note (1) of DC 5243 defines incapacitating episodes as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  As the record does not show that the Veteran has suffered from an incapacitating episode mandating bed rest by a physician, a rating under this note and the pre-September 26, 2003, DC 5293 is not warranted.

After a thorough review of the evidence and an analysis under the applicable diagnostic codes, both new and old, the Board finds that an evaluation of 40 percent is warranted effective November 7, 2007.  An evaluation in excess 20 percent for the period from September 2, 2003 to November 6, 2007, is not warranted.

For the Period Prior to November 7, 2007

Treatment records beginning in 2003 note the Veteran's degenerative disc disease and pain associated with the Veteran's disability, however, there are limited findings with respect to range of motion.  A May 2004 treatment record notes that the Veteran's range of motion was restricted by about 50% in all planes.  This is not consistent with an evaluation in excess of 20 percent under the revised diagnostic codes, and is not representative of severe limitation of motion as provided under the older diagnostic codes. 

Additional range of motion findings were taken in October 2004 and December 2004.  As with the May 2004 findings, they were not measured objectively in degrees, and as a result are of little help when evaluating under the criteria of the new diagnostic codes.  Both the October 2004 and December 2004 evaluations found moderate range of motion loss for trunk flexion and extension, and major motion loss for right side glide and left side glide.  

A May 2006 QTC examination notes the Veteran's medical history with respect to his lower back pain, as far back as July 2003. However, no specific range of motion findings are reported at this exam or for previous examinations or treatment.

The Board is sympathetic of the Veteran's claim that a 40 percent evaluation is warranted for the entire period on appeal, beginning September 2, 2003.  In addition, the Board notes that the October and December 2004 records document "major" motion loss for both right side glide and left side glide. The Board also notes the continual treatment for low back pain, repeatedly referred to as severe in the medical records dating back to approximately 2003.  The Board is also cognizant of the Veteran's lay statements with respect to his back pain during this period, and has no reason to question the Veteran's credibility with respect to his claims.  

Nevertheless, when the medical and lay evidence is viewed as a whole for this time period, the Board finds that the preponderance of evidence finds that an evaluation in excess of 20 percent is not warranted.  With respect to the medical evidence of record during this time period, there are no objective findings of range of motion pursuant to the criteria dictated in the revised diagnostic codes, specifically DC 5243.  The three subjective notations of range of motion, specifically the May, October, and December 2004 findings, are not determinative of a severe limitation of motion that is required for a 40 percent evaluation under the old diagnostic codes.  Outside of direct findings of range of motion, the medical record for this time period is absent any other evidence that the Veteran's range of motion was severely limited to a degree that would warrant a higher evaluation.

With respect to the Veteran's lay statements and observations, again, the Board has no reason to doubt the credibility of the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the instant case, however, the Veteran is not competent to report range of motion findings that would be consistent with an evaluation under the revised criteria.  In addition, the Veteran's assertions have not adequately supported a finding that his disability resulted in a severe limitation of motion during this period.  As a result, the Board finds that a 20 percent evaluation for this period is appropriate.

For the Period from November 7, 2007

A November 7, 2007 VA examination reported range of motion findings for forward flexion at 45 degrees, with painful arc of motion between 20 and 45 degrees.  Under the provisions of 38 C.F.R. §§ 4.40, 4.45 and the Court's decision in Deluca, the Board finds that the objective findings of pain beginning at 20 percent forward flexion warrant an evaluation of 40 percent under DC 38 5243, as there is functional forward flexion limited to less than 30 degrees. 

As a result, an earlier effective date of November 7, 2007, the date of the examination and the first evidence showing that the criteria for a 40 percent evaluation for the Veteran's lumbar spine disability are met.

III.  Effective Date for Left Sciatica

As previously discussed, Note (1) to the General Rating Formula for Disabilities of the Spine instructs the rater to separately evaluate any associated objective neurologic abnormalities.  Under the pre-September 26, 2003 Diagnostic Code 5293, Note (2) provided for separately evaluating associated neurological disabilities.  As with the Veteran's low back disability, the Veteran has not alleged that his condition has worsened beyond the current evaluation of 10 percent.  Rather, he asserts that a 10 percent evaluation should have an earlier effective date.  As a result, there will be no discussion of the criteria for a rating in excess of 10 percent.

The Board notes that the Veteran did not raise a separate service connection claim for his left sciatica until October 2008.  However, the Veteran's left sciatica claim is part and parcel to his September 2, 2003 low back disability claim, pursuant to Note (1).

Under DC 8520, a 10 percent evaluation is warranted for the sciatic nerve where there are mild symptoms.  38 C.F.R. § 4.124a, DC 8520.

The medical evidence of record shows that the Veteran's lower back disability had manifested with pain radiating into his buttock and hip as early as March 2003.  Specifically, a March 5, 2003 neurosurgery consult report noted the "onset of severe low back pain...with pain radiating from his buttock/hip...."  The Board finds this manifestation to be consistent with mild symptoms warranting a 10 percent evaluation.

Here, the Board will establish the effective date as September 2, 2003, for the grant of a 10 percent rating for left sciatica, which is the date of receipt of the Veteran's original claim for service connection.



ORDER

Entitlement to an effective date earlier than November 7, 2007, for an award of an increased rating of 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome is denied.

Entitlement to an effective date of November 7, 2007, for an award of an increased rating of 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome is granted, subject to the laws and regulations governing monetary awards.

An earlier effective date of September 2, 2003, for the award of a separate 10 percent rating for left sciatica (claimed as lateral buttock condition) is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


